Title: John Quincy Adams to Louisa Catherine Johnson, 12 February 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague Sunday February 12. 1797.
          
          
            “This day, which saw my Delia’s beauty rise,
            Shall more than all our sacred days be blest;
            The world, enamour’d of her lovely eyes,
            Shall grow as good and gentle as her breast.”
          
          I was reflecting this morning, with what peculiar force and propriety, I could make the application of these tender and affectionate lines of Hammond, and how much more truly they were suited to the object of my constant love than to the person for whom they

were originally destined, when your Letter of the 31st: of last month was brought me. … It put an end at once to the delicious contemplation in which I was indulging my fancy, and to the resolution I had taken of writing you a letter full of the feelings which the recurrence of this day raised in my Heart, and which I hoped would contribute something at least to your present pleasure while it should bear the sincere testimonial of my ardent prayers for your happiness through a numerous succession of similar anniversaries.— “I now must change those Notes for tragic”— I must reply to a Letter, which but for the profound affection and indissoluble attachment I feel for its writer, I should think most kindly used by leaving it without any reply at all.
          You have again in this Letter repeatedly intimated that you think yourself obliged to assert spirit, and to resent what I wrote you in my Letters of Decr: 20. and Jany: 10.—and you tell me that I “seem to have very little knowledge of your disposition, or I should easily have seen that such letters would not pass unnoticed.”— Let us understand one another, Louisa.— I have always expected and intended that the communication of sentiments between you and me, should be free, candid, open and undisguised;—if on either side they should occasionally give pain I have trusted that the certainty of mutual affection would at least secure the most favourable construction; that nothing sarcastic, nothing bitter, nothing indivious would ever pass between us; that expostulation itself would speak the language of love, and that Spirit, would never be needed, or called in aid for the settlement of our differences.— Let me now assure you that I never thought your disposition deficient in Spirit, and that I am fully convinced you have as much of it as can be consistent with an amiable temper, but let me earnestly entreat you never to employ it in discussion with me, and to remember that it is in its nature a repellent quality; that whenever it is used, and more especially when it is professedly used, it inevitably necessitates either a similar return of Spirit, or an acquiescence and obsequiousness, painful to him who makes and unworthy of her who receives the sacrifice.— I do most cordially wish my amiable friend that you may never have occasion to know whether I should possess a proper degree of Spirit or not, in opposition to you.
          You say “I should be sorry to put it in your power or in that of the world, to say I wished to force myself upon any man, or into any family.”— I feel all that you meant I should feel by this suggestion; I see the suspicion of your heart in which it originated, and deeply as

it probes my sensibility, my bosom is protected by the clear and unhesitating consciousness that the suspicion is without any foundation.— I can say the same of the other passage, where you observe that I “appear to regret what had passed in respect to your attending me to Lisbon, and have taken an improper method of shewing this regret,” but as you apologize yourself for this conjecture, I will assure you that my only regret was, of having at the moment of my own hopes and expectations of an early removal, by imparting them to you led you to make preparations of departure, of which you reminded me at the moment of my disappointment.
          You have in some former letters spurned at the idea of thinking yourself honoured by your connection with me. And you now again mention I will not say with what temper of mind, my Dignity. Is it because you know Louisa how much I despise every sentiment of arrogance or pride resulting from such a source as these? is it because you know how much my feelings must be wounded by imputations of motives which I disdain, that you so often address them to me?— No, my friend, you tell me, that it is not for the pleasure of distressing me that you avow yourself offended, and I will not imagine, that you can ever consent to use weapons merely for the sake of the venom with which they are pointed.
          My dignity, my Station or my family, have no sort of concern with any subject of debate between you and me— When I spoke of your dignity in a former Letter, I meant and could mean only the dignity of your sex and of your personal character. It would therefore have been as improper to reverse the expression, as it was erroneous in you to give it a construction so different from that in which it was used.
          In one part of your letter you “confess yourself astonished at the weakness you have betrayed; that it now strikes you in a most glaring light, and that you can scarcely believe it possible that you could have acted in so ridiculous a manner.”— You add that your mind “is doubly wounded at the idea of having given rise to the stile in which my Letters were written” which have so much offended you, and yet in another part you say they are equally “unaccountable and undeserved.”— These expressions suffer me to say, my dearest friend, are on both sides remote from the sober medium of reason. Your proposal to come here, was adopted by you, without a full consideration of its natural and inevitable consequences, but without the faintest shadow of indelicacy in your heart which I firmly believe to be purity itself.— There was one consideration, which it is natural

enough should not have occurred to you, but which upon candid reflection I am perswaded will not now escape you: it is the appearance which it would have given to me and my conduct in the opinion of the world.— It was under that impression, and feeling it perhaps too forcibly (for indeed my Louisa I cannot bear the imputation of unnecessary harshness to you) that I wrote both the obnoxious Letters; and now that I apologize from the deepest of my heart for every word which may have contained one particle of superfluous asperity, I only request you to consider the whole subject deliberately in that point of view, and am perswaded that after such deliberation, if you still remain convinced that my two Letters were undeserved, you will at least perceive that they were not unaccountable.
          That I ever pretended to say that I could see no fault in you, My Louisa, I do not recollect. If I ever did, it must be attributed to the blindness of an irrational Love, or to the natural exaggeration of expression, which ardent Sentiment often inspires, but which without any suspicion of insincerity, you must of course have concluded was exaggeration.— I have always believed and still believe you to possess a virtuous Heart, an intelligent mind, an accomplished person and a gentle disposition, all of which qualities contributed to inspire the strong affection which I have for you; but I never seriously believed or pretended that I believed you exempt from the common and universal imperfections of humanity; or from occasional errors of the mind, and varieties of temper.— As I knew that in the progress of Life, I should often need your indulgence for similar failings of my own, I have hoped that I should always be enabled to extend my indulgence to your’s; that every trivial failing would be overlooked by the eye of tenderness, or swept away by the hand of reciprocal benevolence. I still cherish the same hope, and while I receive with thanks every frank and candid avowal of the particulars in which you think my conduct or my language offensive or censurable, I shall only repeat the request that you would never again try my temper by a formal and professed assertion of your Spirit
          The last Post from Bremen had brought me your kind and affectionate Letter of Jany: 27. A Letter where all your natural loveliness of disposition appears; which brought me at once obliging congratulation, soothing consolation and auspicious augury.— Oh my Louisa! let us forever discard a subject of correspondence which tends mutually to excite sensations of a nature so different from these. Let our only exchange of sentiments, be that of tenderness and Love.
          I hope the indisposition which you mention as having been

prevalent in the family has totally disappeared, and beg to be remembered with respect and affection to all. I feel very much obliged to Miss Henning for her kind recollection, and hope you will assure her of my respectful esteem in return.
          I am ever faithfully and tenderly your friend.
          
            A.
          
        